Case 5:20-cv-02132-BLF Document 27-6 Filed 06/22/20 Page 1 of 5




          EXHIBIT E
6/22/2020                Case 5:20-cv-02132-BLF Document   27-6
                                                    (42) Jane FischerFiled   06/22/20 Page 2 of 5
                                                                     | LinkedIn


                                                                                          42                  Try Premium Free
                       Search                                                                                    for 1 Month


                                            Add "Law" To Your Resume - Online Master of Legal Studies in 1 year from Wa




                                                                                                                  Message         M


            Jane Fischer                    · 3rd                                                        bionode

            President and CEO at bionode                                                                 Iowa State University
            Greater Chicago Area · 500+ connections · Contact info




            Highlights
                        Reach out to Jane for...
                        Joining a nonprofit board, Advising companies, Paid consulting.

                          Message Jane




            Activity
            1,038 followers

                          Hello Giovanni - would appreciate a copy                         Webinar Registration: GETTING
                          - thank you very much                                            AHEAD OF THE TIDAL WAVE -…
                          Jane commented                                                   Jane shared this
                                                                                           1 Reaction




            Experience
                                                                                          Messaging

https://www.linkedin.com/in/janecfischer/                                                                                        1/4
6/22/2020                Case 5:20-cv-02132-BLF Document   27-6
                                                    (42) Jane FischerFiled   06/22/20 Page 3 of 5
                                                                     | LinkedIn

                             President and CEO at bionode                               42                Try Premium Free
                       Search
                            bionode · Full-time                                                            for 1 Month
                            Jun 2020 – Present · 1 mo
                            Greater
                            bionodeChicago    Area
                                    is a clinical stage medical device company developing a smart lens system that reduces
                             and modulates elevated intra-ocular eye pressure in glaucoma, the most common cause of
                             irreversible blindness



                             Vice President, Business Development
                             Serenium
                             2015 – Jun 2020 · 5 yrs
                             Greater Chicago Area and Palo Alto, CA
                             Serenium delivers sleep apnea testing to everyone. Serenium is a digital health company with a
                             mission is to make medical diagnosis easy, affordable, and available to everyone in the world.

                             Our initial offering (pending FDA approval) is a sleep apnea diagnosis based on IoT, cloud…see mor



                             Director Of Operations
                             University of Illinois at Chicago
                             2011 – 2012 · 1 yr
                             Director of Operations - Operating Room of the Future-Medical Device Accelerator



                             Biotechnology Industry & University Relations Liaison to the CVP and Chief Scientific
                             Officer
                             Baxter International Inc.
                             2001 – 2010 · 9 yrs
                             Deerfield, IL




            Education

                             Iowa State University
                             Bachelor of Science (BS)




                             Harvard Business School
                             Executive Development Program




                             York Comm High School
                             College Preparatory

                                                                                        Messaging

https://www.linkedin.com/in/janecfischer/                                                                                     2/4
6/22/2020                Case 5:20-cv-02132-BLF Document   27-6
                                                    (42) Jane FischerFiled   06/22/20 Page 4 of 5
                                                                     | LinkedIn


                                                                                42             Try Premium Free
            Volunteer
                 SearchExperience                                                                 for 1 Month

                             President Emeritus, Elected President and Board Member - 2016 -2018
                             America - Israel Chamber of Commerce Chicago




                             Ops Team Member
                             SmartHealth Activator




                             Mentor
                             1871


            Show 5 more experiences




                                                                                Messaging

https://www.linkedin.com/in/janecfischer/                                                                         3/4
6/22/2020                Case 5:20-cv-02132-BLF Document   27-6
                                                    (42) Jane FischerFiled   06/22/20 Page 5 of 5
                                                                     | LinkedIn


                                                                                42             Try Premium Free
                       Search                                                                     for 1 Month




                                                                                Messaging

https://www.linkedin.com/in/janecfischer/                                                                         4/4
